. ■ The -Toledo Mantel and Tile Co. occupied .premises located on - Superior- Ave., in Toledo .under .a .lease’in-which The-Palmer-Blair Co. f and the E. H. Close Realty Co. were the les-i.sors. .The Tile Co. desiring.to. obtain cheaper ■quarters procured the services of the Palmer-!■:Rlair(¡Co. to,acquire property,' After -inter- ■: ¡views with; various- ¡owners , the “Falnier-Blair Go.:and the-Tile Unagreed tp purchase Ontario . property for $32,500, subject té consent of the '¿qwneEj-and therelease >of the lease of the-Superior. A. ve.-. property by’-both -the ¡Palmer- Co., the’.Tile Cé.' ' *•' ' ’- 7’ •«
The .written-proposal between Palmer-Blair ?i,Go. and; the ..Tile /Cor.WaSriever. consümmate.d, ¡wgs ,thisilea^er..onf-tbb Süpériori: A've!;.prbí)-;gée¡mi?!-.thafe flfreí'Palíri&r-Blair Co. had entered -into- á Contract, sectired ■ several' days before the proposition was ériWed into with the Tile Go.y a’ 99 year lease "With privilege of purchase in 5 years for $30’,000 by the Palmer-Blair Co. and two other 'individuals with -Whom-’it- had gone into the' deal. ;The Tile Co. claimed that the ’Palmer-¡Blair Co did not act in good’ faith;' such ás should exist between principal and agent, and aikod that the property in the hands-of the Palttier-Blair-Co: should be impressed with a .trust in its favor. The -Lucas Common Pleas rendered judgment in favor of the Tile Co. in the sum of $5,000. . . ’ - • . :
Error was prosecuted and the Palmer-Blair Co. contended .that the condition, to-wit: the release of the lease, had never been performed; that the E. H. Close Realty Co. had never agreed to release the lease on the Superior property until a suitable tenant had been found, such tenant never being found. The Palmer-Blair Co. also contended that it was not the agent of the Tile Co. and that it had never promised to secure a release on the Superior property if allowed to handle the deal with the Tile Co., as claimed by the latter. The Court, of Appeals held:
1. No matter what the evidence might show with relation to the subject of agency the Tile Co. could not prevail without showing, either a release of the lease or- that the Palmer-Blair Co. had obligated itself to procure such release. .. • ’ . - ,
2. Charge of the court was erroneous in .that -it did, not. define the specific issues in the case and is -subject to. criticisms contained in B. & O. R. R. Co. v. Lockwood 72 OS. 586. Judgment reversed.